In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-19-00376-CV


                   IN THE INTEREST OF E.P.T., L.H.T., T.G.T., I.A.T.,
                           O.J.T., AND W.M.T., CHILDREN

                           On Appeal from the 126th District Court
                                    Travis County, Texas
              Trial Court No. D-1-FM-15-000462, Honorable Jan Soifer, Presiding

                                        June 29, 2020

                              MEMORANDUM OPINION
                      Before QUINN, C.J., and PARKER and DOSS, JJ.

       Appellant, father of the six children subject of the above referenced cause, appeals

the trial court’s “Final Order” modifying an agreed divorce decree allowing for a change

in conservatorship rights for one child and a reduction in child support. So too did it award

Mother $6,597.09 in attorney’s fees. It is the award of attorney’s fees that prompted

Father to file this appeal. In a single issue, he asserts that the trial court erred by granting
Mother attorney’s fees because it failed to give a reason other than “good cause” for the

award.1 We affirm. 2

        Father’s objection to the attorney’s fee award to Mother was not made until he filed

his appellate brief. This is fatal to his complaint. Father was required to broach the issue

with the trial court first and after rendition of the order about which complaint is made.

See Barndt v. Barndt, No. 03-17-00796-CV, 2019 Tex. App. LEXIS 3180, at *13 (Tex.

App.—Austin Apr. 19, 2019, no pet.) (mem. op.) (requiring preservation of the issue in the

trial court); Henry v. Henry, 48 S.W.3d 468, 481 (Tex. App.—Houston [14th Dist.] 2001,

no pet.) (requiring same). Because Father’s complaint was not brought to the trial court’s

attention after rendition of the order, it was not preserved. See Barndt, 2019 Tex. App.

LEXIS 3180, at *13.

        Abiding by controlling precedent of the Austin Court of Appeals in disposing of this

cause transferred from that court, we overrule the sole issue and affirm the judgment of

the trial court.

                                                                           Per Curiam




        1 Appellee filed a letter with this Court that contained the following: “The amount in controversy in
this appeal is an award of attorney’s fees of $6,597.09. The amount in controversy does not justify the time
and expense of reviewing the record and preparing an Appellee’s Brief. As a result, Appellee Stacy Thomas
does not plan to file an Appellee’s Brief unless requested by the Court. However, I do not believe that the
Trial Court abused its discretion when it awarded Stacy Thomas $6,597.09 in attorney’s fees.”
        2 Because this appeal was transferred from the Third Court of Appeals, we are obligated to apply
its precedent when available in the event of a conflict between the precedents of that court and this Court.
See TEX. R. APP. P. 41.3.

                                                     2